_^spc%
                                  OFFICIAL BUSJNE
                                  STATE OF TEXAS                 V   PITNEY BOWES

                                  PENALTY FOR
                                                    0 2 1M           $ 00.4G6
                                  PRIVATE USE       0004279596       APR 01    2015
'.O. BOX 12308, CAPITOL STATION
                                                    MAILED FROM ZIP CODE 78 701
   AUSTIN, TEXAS 7871




                                                                       UTF